Title: From George Washington to Timothy Pickering, 31 July 1797
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 31st July 1797

Your favor of the 25th was received by the last Post.
Mr Monroe’s application is nothing more than a continuation of the old game, in a new form; and as I presume he means to play

it with all the advantages that are to be derived from his auxiliaries here I will thank you for the whole of what will come before the public—now, or then, according to circumstances.
I would thank you also for forwarding the letter herewith sent by the first conveyance to Mr King, and the duplicate by some other Vessel.
I hear with much pleasure that the Public sentiment in France towards these U.S. is not in unison with the Directory. It would be to be regretted on every account if it was. Yours always & sincerely

Go: Washington

